DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17261046 filed on January 18th, 2021 in which claims 1-15 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 01/18/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki (JP 11-240140).

8.	Regarding independent claim 9: Iwasaki disclosed an apparatus ([0021], line 1; also see Fig. 1, reference 1) comprising: 
 	a drive unit to advance a substrate ([0005], line 2) by an amount corresponding to a target distance ([0018], lines 1-5; [0019], lines 1-2 and [0020], lines 2-3; the medium is advanced by a pulse corresponding to the predetermined distance stored in the control unit 64); 
 	a printing unit to print a mark on the substrate ([0012], lines 2-5); 
 	a tension adjusting device to adjust the tension of the substrate ([0005], lines 10-11); 
 	25a sensor to determine the distance between two marks printed on the substrate ([0018], lines 5-7 and [0019], lines 1-4); 
 	an analysis module to compare the distance between two marks printed on the substrate to the target distance and, based on the comparison, to issue a signal to the tension adjusting device to adjust the tension of the substrate ([0005], lines 10-12 and [0020], lines 1-5).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (JP 11-240140), in view of Kim (US Pub. Nº 2004/0080553).

12.	Regarding claim 10: Iwasaki disclosed an apparatus according to claim 9 wherein the drive unit is proximate the printing unit (See Fig. 1).
 	Iwasaki is silent about wherein the sensor is located on the printing unit.
 	Kim disclosed an apparatus (See Fig. 2) comprising a printing unit ([0039], line 1; also see Fig. 2, reference 160) and a distance sensor ([0039], line 2; also see Fig. 2, reference 200), wherein the sensor is located on the printing unit (See Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with those of Iwasaki by providing the distance sensor on the printing unit in order to (reduce the size of the apparatus).

Allowable Subject Matter
13.	Claims 1-8 and 12-15 are allowed.

14.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

16.	U.S. Patent application publication number 2014/0111594 to Schuh et al. also disclosed a similar invention in Fig. 11A.

17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853